     SCHEER LAW GROUP, LLP
     JOSHUA L. SCHEER #242722
 2   REILLY D. WILKINSON #250086
     155 N. Redwood Drive, Suite 100
 3   San Rafael, CA 94903
     Telephone: (415) 491-8900
 4   Facsimile: (415) 491-8910
     rwi lkinson(mscheerlawgroup .com
 5   PH.06 l-l 3448S-M

 6   Attorneys for:
     PATELCO CREDIT UNION, its successors and/or assignees
 7

 8                        UNITED STATES BANKRUPTCY COURT FOR THE
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION

11   In re:                                                k. No. 19-41221

12   DARREN DWAYNE AUSTIN and

13   GANICE MORGAN AUSTIN,
14

15                       Debtor(s).
16

17
              Attorneys for PATELCO CREDIT UNION, its successors and/or assignees requests that
18
     it be served with a copy of all notices required to be mailed to any creditor, equity security holder,
19
     or indenture trustee, in accordance with the provision of Rule 2002 (in its entirety) at the following
20
     address:
21

22                                                   PA TELCO CREDIT UNION, its successors and/or
                                                     assignees
23                                                   clo SCHEER LAW GROUP, LLP
                                                     155 N. Redwood Drive, Suite 100
24                                                   San Rafael, California 94903
25

26                                                   SCHEER LAW GROUP, LLP
27   DATED: May 31, 2019                             Isl REILLY D. WILKINSON
                                                     #250086
28

Case: 19-41221       Doc# 9     Filed: 05/31/19      Entered: 05/31/19 15:57:03         Page 1 of 3
     SCHEER LAW GROUP, LLP
     JOSHUA L. SCHEER #242722
 2   REILLY D. WILKINSON #250086
     155 N. Redwood Drive, Suite 100
 3   San Rafael, CA 94903
     Telephone: (415) 491-8900
 4   Facsimile: (415) 491-8910
     rwi lkinson(a:scheerlawgroup.com
 5   PH.06 l-l 3448S-M

 6   Attorneys for:
     PATELCO CREDIT UNION, its successors and/or assignees
 7

 8                        UNITED STATES BANKRUPTCY COURT FOR THE
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION

ll   In re:                                              k. No. 19-41221

12   DARREN DWAYNE AUSTIN and                            hapter 11

13   GANICE MORGAN AUSTfN,
                                                         ERTIFICATE OF SERVICE BY MAIL
14

15                   Debtor(s).
16

17

18

19                  I, Florence Huynh, declare that:
20                  I am employed in the County of Orange, State of California. I am over the age of
21   18 and am not a party to the within action; my business address is 26522 La Alameda, Suite 205,
22   Mission Viejo, CA 92691.
23                  On May 31 , 20 l 9 I served the within REQUEST FOR SPECIAL NOTICE on the
24   interested parties in this action by placing true and correct copies thereof enclosed in a sealed
25   envelope with postage prepaid in the United States Mail at Mission Viejo, California, addressed
26   as follows:
27
     Ill
28
    Ill
Case: 19-41221      Doc# 9     Filed: 05/31/19     Entered: 05/31/19 15:57:03         Page 2 of 3
     DEBTOR
     Darren Dwayne Austin
 2   Ganice Morgan Austin
     958 Larkspur Road
 3   Oakland, CA 94610

 4   DEBTOR'S COUNSEL
     Matthew D. Metzger
 5   Belvedere Legal, PC
     1777 Borel Pl. #314
 6   San Mateo, CA 94402

 7   U.S. TRUSTEE
     Office of the U.S. Trustee/Oak
 8   Phillip J. Burton Federal Building
     450 Golden Gate Ave., 51h Fl., #05-0153
 9   San Francisco, CA 94102


            (By Mail [Federal]) I placed such envelope with postage thereon fully prepaid in the
                  United States mail at Mission Viejo, California.

            (By Mail [State]) I am readily familiar with Scheer Law Group, LLP's practice for the
                  collection and processing of correspondence for mailing with the United States
                  Postal Service; it is deposited with the United States Postal Service on the same
                  date in the ordinary course of business at the business address shown above; I am
                  aware that on motion of the party served, service is presumed invalid if the postal
                  cancellation date or postage meter date is more than one day after the date of
                  deposit for mailing contained in this declaration.

            (By Personal Service) I caused such envelope to be delivered by hand to the addressee(s).

            Executed on May 31, 2019, at Mission Viejo, California.

            (State) I declare under penalty of perjury under the laws of the State of California that
                    the foregoing is true and correct.

            (Federal) I declare that I am employed in the office of a member of the Bar at whose
                   direction this service was made.




Case: 19-41221     Doc# 9     Filed: 05/31/19     Entered:
                                                    2      05/31/19 15:57:03        Page 3 of 3
